   Case 2:17-cr-00659-JMA-AKT Document 36-1 Filed 06/02/20 Page 1 of 13 PageID #: 204
   WORK PERFORMANCE RATING — INMATE

 U .S. DEPARTMENT OF JUSTICE                                                  FEDERAL BUREAU OF PRISONS


 Inmate Name:                                         Register No. 90475-053                                   UNIT: KC
  CORRIERI, CARMINE
  Evaluation Period:                                  Work Assignment: FOOC~ S2r'V1C2 5
  Dec 26, 2019- Jan 26, 2020
  Bonus Justification

  MR CORRIERI IS AN OUTSTANDING WORKER. HE DOES SUPERIOR WORK AND DRIVES HIMSELF EXCEPTIONALLY HARD. MR CORRIERI
  ALWAYS VOLUNTEERS TO HELP OUT ON HIS DAYS OFF IN AREAS OF THE KITCHEN THAT NEED THE HELP. HIS ABILITY TO LEARN
  AND EXCELLENT MEMORY HELPED HIM BECOME EXTREMELY KNOWLEDGEABLE IN PROPER FOOD SERVICE TECHNIQUES, AND HE TRAINS
  NEW INMATES ON THESE TECHNIQUES. MR CORRIERI ALWAYS HAS A POSITIVE ATTITUDE AND OTHER INMATES ENJOY WORKING
  WITH MR CORRIERI. THANK YOU FOR ALL THE HARD WORK YOU DO MR CORRIERI, AND KEEP UP THE GREAT WORK.




  Signature and Date of Dept. Head Approval



                                         Route to Dept. Head for Review, Then to Unit Team


Instructions: Check the best statement in each area. Base your rating on the inmate's overall performance for
the rating period--neither the inmate's best day nor worst day--as compared to what is expected of a
satisfactory worker in the assignment.

A. QUALITY OF WORK
   1. Unsatisfactory. Makes more errors than should for this level of training. Work must be redone.
   2 . Fair. Careless; makes mistakes and does not check work. Should do better work.
   3 . Satisfactory. Makes some mistakes but no more than expected at this level.
       Good. Makes fewer mistakes than most inmates at this level of training. Does Journeyman level work.
       Outstanding. Does superior work

B. QUANTITY OF WORK
   1. Unsatisfactory. Lazy, wastes time, goofs off.
   2 . Fair. Does just enough to get by. Has to be prodded occasionally.
       Satisfactory. Works steadily but does not push self.
       Good. Willing Worker. Does a full day's work and wastes little time.
   5 . Outstanding. Drives self exceptionally hard all the time.

C. INITIATIVE
   1. Unsatisfactory. Always waits to be told what to do. Needs help getting started.
   2 . Fair. Usually relies on others to say what needs to be done.
   3 . Satisfactory. Can adapt to changes in routine. Will start work without waiting to be told.
       Good. Can plan own work well. Acts on own in most things. Doesn't wait to be told what to do.
   5 . Outstanding. Has good ideas on better ways of doing things.

D. INTEREST; EAGERNESS TO LEARN
     1. Poor. Shows no interest in job. Regards job as a drag or waste of time.
     2 . Fair. Shows minimal interest but not very eager to learn.
     3 . Satisfactory. Shows average amount of interest. Wants to learn own job but does not put forth extra effort.
~9 Good. Above-average interest in job. Asks questions about own work and related work. May do extra work to improve skills.
 ':' 5. Outstanding. Eager to master job. Wants to know everything there is to know about it. May read up on
own time or volunteer to do things that will improve knowledge.

E. ABILITY TO LEARN
   1. Poor. Has very low aptitude and is very slow to learn. Even when given extra instruction unable to learn, No matter how hard trying.
   2. Fair. Slow but if tries eventually will pick up the skills. Needs more instructions than most.
     . Average. No slower and no faster to learn than most inmates. Requires average amount of instruction.
     . Good. Learns rapidly. Good memory. Rarely makes the same mistake twice.
   5 . Outstanding. Very quick to learn. Excellent memory. Is learning much more rapidly than most inmates
a signed here. Never makes the same mistake twice.



F. NEED FOR SUPERVISION; DEPENDABILITY; SAFETY; CARE OF EQUIPMENT
   1. Needs constant supervision. If left unsupervised will foul up, get in trouble, or wander off. Undependable.
   2. Needs closer supervision than most. Not very dependable.
   3 . Average. Can be relied on for certain things but must be supervised by others. Usually prompt and dependable.
       Needs little supervision. Good record of dependability an promptness.
     . No supervision required. Completely dependable in all things.
  Case 2:17-cr-00659-JMA-AKT Document 36-1 Filed 06/02/20 Page 2 of 13 PageID #: 205
G. RESPONSE TO SUPERVISION AND INSTRUCTION
   1. Poor. Resentful and hostile. May argue with supervisor.
   2 . Fair. Resists or ignores suggestions.
   3 . Satisfactory. Generally does what is told without any fuss.
       Good. No hostility or resentment. Tries to improve.
       Outstanding. Makes a real effort to please the instructor. Does exactly as is told.

H. ABILITY TO WORK WITH OTHERS
   1. Poor. Negativistic, hostile, annoying to others.
   2 . Eair. Doesn't make friends easily. Has some interpersonal difficulties.
     . Satisfactory. Gets along OK with most co-workers and is accepted by them.
     . Good. Friendly, congenial, helpful; others like to work with.
   5 . Outstanding. Gets along well with everyone. Very popular.

  . OVERALL JOB PROFICIENCY
 ~ Based on this inmate's overall performance during this work period, if this inmate was an employee of yours
in the community would you:

     1. Fire or lay off that individual?
     2 . Transfer the person to a less demanding job at a lower pay scale?
     3 . Continue to employ the person but without a raise or promotion this time?
         Raise the person's pay but keep the person at the same job?
         Promote the person to a more demanding job at a higher pay rate?


J. GRADES AND PAY                                                               ///~~~
   1. Performance Pay - Grade Class   (Chec   one)      1         2       3    ~          M.

     2 . Hours of Satisfactory work

     3 . Regular Pay

     9 . Bonus Recommended:    yes       no

     5 . Total Pay




  Supervisor's            natur                              Date
                                                                              1/25/2020
      A. Innab
 Inmate's        i n ture                                    Date
 X                                                                            1/25/2020

Inmate          ~                             was requested to sign this rating, but refused, citing the following
r eason:




 S taff Witness' Signature                                                    Date




FILE IN SECTION 4 UNLESS APPROPRIATE FOR PRIVACY FOLDER
Case 2:17-cr-00659-JMA-AKT Document 36-1 Filed 06/02/20 Page 3 of 13 PageID #: 206
                                  WORK PERFORMANCE RATING - INMATE

  U.S. DEPARTMENT OF JUSTICE                     FEDERAL BUREAU OF PRISONS


   Inmate's Name: Carmine Corrieri                     Register No: 90475-053                   Unit: KC

   Evaluation Period: Duration of Food Service Work    Work Assignment: F/S # 5


   Bonus Justification:

     Iwas initially impressed with Carmine Corrieri enthusiasm, communication skills and
  professional demeanor when he was hired over a year ago. Corrieri is reliable, dedicated
   and eternally upbeat. He has the ability to multitask effectively and is able to handle a
  high-volume workload. Corrieri team player mind-set, enthusiastic embrace of change,
  ability to work with minimal supervision and unwavering commitment to exceeding my
  high expectations.Ithoroughly enjoyed my time working with Carmine Corrieri, and
  came to know him as a truly valuable asset to absolutely any team. Along with his
  aforementioned skills he is dependable, and incredibly hard-working.
     Carmine Corrieri fulfilled his employment responsibilities with little supervision. The
  position required the ability to liaise between different departments. Success was
  dependent on strong communication and interpersonal skills. Corrieri did an excellent
  job in this position and was an asset to the Bureau of Prisons during his tenure in the
  Food Service department. He has excellent written and verbal communication skills, is
  extremely organized, can work independently, and is able to follow through to ensure
  that the job gets done.
     Carmine was tasked with putting together over 4,000 meals, for breakfast, lunch and
  dinner meals. He developed interpersonal relationships with inmates in need of special,
  medical and religious diets. He also took to memory every recipe and menu substitution.
  Iwa.s impressed that Carmine would volunteer to come to work every day to ensure that
  the meals were completed and nothing was left out. His dedication to work and attention
  to detail is very haxd to find. Carmine was a go-to guy for me, ifIneeded something
  completed he wa.s always the first in line to complete the job. Corrieri was always willing
  to offer his;           and had an exceller~~~ort amongst other cook supervisors.



                          Cook Supervisor




 Instructions: Check the best statement in each area. Base your rating on the inmate's overall performance for
 the rating period--neither the inmate's best day nor worst day--as compared to what is expected of a
 satisfactory worker in the assignment.
 A. QUALITY OF WORK
     I. Unsatisfactory. Makes more errors than should for this level of training. Work must be redone.
 _ 2. Fair. Careless; makes mistakes and does not check work. Should do better work.
     3. Satisfactory. Makes some mistakes but no more than expected at this level.
 _4. Good. Makes fewer mistakes than most inmates at this level of training. Does Journeyman level work.
  X 5. Outstanding. Does superior work
~~Case ~
       2:17-cr-00659-JMA-AKT Document 36-1 Filed 06/02/20 Page 4 of 13 PageID #: 207
_
  ~`
     g, QUANTITY OF WORK
         1. U nsatisfacto~y• Lazy, wastes time, goofs off.
         2. Fair. Does just enough to get by. Has to be prodded occasionally.
         3. Satisfactory. works steadily but does not push self.
        4 _ Good. Willing Worker. Does a full day's work and wastes little time.
      X 5. Outstanding. Drives self exceptionally hard all the time.

    C. IN ~TIATIVE
         ~, Unsatisfactory. Always waits to be told what to do. Needs help getting
                                                                                    started.
         2 , Fair. Usually relies on others to say what needs to be done.
         3. Satisfactory. Can adapt to changes in routine. Will start work
                                                                           without waiting to be told.
        4. Good. Can plan own work well. Acts on own in most things.
                                                                           Doesn't wait to be told what to do.
     X ~. C~utstan~ing. Has good ideas on better ways of doing things.

    p, i1VTEREST; EAGERNESS TO LEARN
         ~, Poor. Shows no interest in job. Regards job as a drag or waste
                                                                           of time.
         2. Fair. Shows minimal interest but not very eager to learn.
         3. Satisfactory. Shows average amount of interest. Wants to learn
                                                                             own job but does not put forth extra
    e ffort.
         4. Good. Above-average interest in job. Asks questions about own
                                                                             work and related work. May do extra
    w ork to improve skills.
      X 5. Outstanding. Eager to master job. Wants to know everything there is to know about it.
                                                                                                  May read upon
    o wn time or volunteer to do things that will improve knowledge.

   E. ABILITY TO LEARN
        1. Poor. Has very low aptitude and is very slow to learn. Even when
                                                                                 given extra instruction unable to learn,
   No   matter   how hard trying.
        2. Fair. Slow but if tries eventually will pick up the skills. Needs
                                                                             more instructions than most.
        3, Average. No slower and no faster to learn than most inmates.
                                                                                Requires average amount of instruction.
       4. Good. Learns rapidly. Good memory. Rarely makes the same mistake twice.
     X 5. Outstanding. Very quick to learn. Excellent memory. Is learning much more rapidly than
                                                                                                        most inmates
   a ssigned here. Never makes the same mistake twice.

   F. NEED FOR SUPERVISION; DEPENDABILITY; SAFETY; CARE OF EQUIPMENT
        ~. fveeds consta7t suN`rvi~lOn. ~F deft U ~su~er~~~sed wi!! feu! up, get ir. trnable
                                                                                             , or wander off. Undependaale.
        2. Needs closer supervision than most. Not very dependable.
        3. Average. Can be relied on for certain things but must be supervised by others. Usually
                                                                                                         prompt and
   d ependable.
     X 4. Needs little supervision. Good record of dependability an promptness.
        5. No supervision required. Completely dependable in all things.

   G. RESPONSE TO SUPERVISION AND INSTRUCTION
       ~, poor. Resentful and hostile. May argue with supervisor.
       2. Fair. Resists or ignores suggestions.
       3. Satisfactory. Generally does what is told without any fuss.
       4. Good. No hostility or resentment. Tries to improve.
    X 5. Outstanding. Makes a real effort to please the instructor. Does exactly as is told.
Case 2:17-cr-00659-JMA-AKT Document 36-1 Filed 06/02/20 Page 5 of 13 PageID #: 208


  H. ABILITY TO WORK WITH OTHERS
  _I. Poor. Negativistic, hostile, annoying to others.
  _2. Fair. Doesn't make friends easily. Has some interpersonal difficulties.
  _3. Satisfactory. Gets along OK with most co-workers and is accepted by them.
  _4. Good. Friendly, congenial, helpful; others like to work with.
   X 5. Outstanding. Gets along well with everyone. Very popular.

  I. OVERALL JOB PROFICIENCY
       Based on this inmate's overall performance during this work period, if this inmate was an employee of yours
  in the community would you:

  _I. Fire or lay off that individual?
  _2. Transfer the person to a less demanding job at a lower pay scale?
  X 3. Continue to employ the person but without a raise or promotion this time?
  _4. Raise the person's pay but keep the person at the same job?
  _5. Promote the person to a more demanding job at a higher pay rate?
Case 2:17-cr-00659-JMA-AKT Document 36-1 Filed 06/02/20 Page 6 of 13 PageID #: 209
                                 WORK PERFORMANCE RATING -INMATE

  U.S. DEPARTMENT OF JUSTICE                     FEDERAL BUREAU OF PRISONS


   Inmate's Name: Carmine Corrieri                    ~ Register No: 90475-053                ~ Unit: KC

   Evaluation Period: Duration of Food Service work   ~ Work Assignment: F/S # 5

   Bonus Justification:
         Corrieri, Carmine is a great addition to our department from day one, and during
   his time here he has worked in food service he's distinguished himself as a quick
  learner, consistently diligent worker and overall bright man. He was never once late for
   a shift, and often stepped forward to cover the shifts of other missing personnel.
   Corrieri is a highly valued member of the team and has made constant strong
   contributions during his time here.Iplace a premium on team players and Carmine has
   been a natural fit.
         He was also intuitive in his interactions with other workers, finding just the right
  balance of friendliness and leadership without being imposing. Corrieri has a pleasant,
   even temperament and keeps his cool in even the most stressful situations. What
  impressed me the most is through all of the changes going on right now and the
  multitude of taskI ask of Carmine, he consistently makes it all look effortless. Some on
  the many task he is tasked with daily are. Some on the many task he is tasked with
  daily are: be the # 1 in the dish room, loading and unloading breakfast and lunch carts
   for delivery to 2000 inmates, maintaining a high level of sanitation in the department,
  helping with the delivery of special diet meals to numerous units. Inmate Carmine help
  during the Coronavirus and cooler malfunctions were invaluable to the success of the
  Food Service Department. He has excellent written and verbal communication skills, is
  extremely organized, can work independently, and is able to effectively multi-task to
  ensure that all projects are completed in a timely manner. Because of his effectiveness,
  I even given him additional responsibilities; including training all new workers.
  Because of his effectivenessIam able to assume more task and focus more on my
  work, becauseIhave the confidence that the job will be completed and completed the
  right way with minimum supervising.

      He has displayed an eagerness to learn and a constructive attitude towards
  feedback. He also has quickly gained the respect and trust of colleagues and he been
  praised for his reliability and collaborative spirit. Corrieri has a passion for the job and
  that has had a positive impact across a number of projects. His attitude and dedication
  has rubbed off on his co-workers and he is frequently used to motivate other workers.


 Instructions: Check the best statement in each area. Base your rating on the inmate's overall performance for
 the rating period--neither the inmate's best day nor worst day--as compared to what is expected of a
 satisfactory worker in the assignment.
Case 2:17-cr-00659-JMA-AKT Document 36-1 Filed 06/02/20 Page 7 of 13 PageID #: 210
   A. QUALITY OF WORK
   __I. Unsatisfactory. Makes more errors than should for this level of training. Work must be redone.
   _2. Fair. Careless; makes mistakes and does not check work. Should do better work.
   _3. Satisfactory. Makes some mistakes but no more than expected at this level.
   _4. Good. Makes fewer mistakes than most inmates at this level of training. Does Journeyman level work.
    X 5. Outstanding. Does superior work

  B. QUANTITY OF WORK
  _1. Unsatisfactory. Lazy, wastes time, goofs off.
  _2. Fair. Does just enough to get by. Has to be prodded occasionally.
  _3. Satisfactory. Works steadily but does not push self.
  _4. Good. Willing Worker. Does a full day's work and wastes little time.
   X 5. Outstanding. Drives self exceptionally hard all the time.

  C. lYVITIATIVE
  _I. Unsatisfactory. Always waits to be told what to do. Needs help getting started.
  _2. Fair. Usually relies on others to say what needs to be done.
  _3. Satisfactory. Can adapt to changes in routine. Will start work without waiting to be told.
  _4. Good. Can plan own work well. Acts on own in most things. Doesn't wait to be told what to do.
   X 5. Outstanding. Has good ideas on better ways of doing things.

  D. INTEREST; EAGERNESS TO LEARN
  _I. Poor. Shows no interest in job. Regards job as a drag or waste of time.
  _2. Fair. Shows minimal interest but not very eager to learn.
  _3. Satisfactory. Shows average amount of interest. Wants to learn own job but does not put forth extra
  effort.
  _4. Good. Above-average interest in job. Asks questions about own work and related work. May do extra
  work to improve skills.
   X 5. Outstanding. Eager to master job. Wants to know everything there is to know about it. May read upon
  own time or volunteer to do things that will improve knowledge.

  E. ABILITY TO LEARN
  _1. Poor. Has very low aptitude and is very slow to learn. Even when given extra instruction unable to learn,
  No matter how hard trying.
  _2. Fair. Slow but if tries eventually will pick up the skills. Needs more instructions than most.
  _~. Average. Ne slow2, end no fas±e~ t;, !parr. ±han rr.est inmates. RegGires average amo;~nt of instruction.
  _4. Good. Learns rapidly. Good memory. Rarely makes the same mistake twice.
   X 5. Outstanding. Very quick to learn. Excellent memory. Is learning much more rapidly than most inmates
  assigned here. Never makes the same mistake twice.

 F. NEED FOR SUPERVISION; DEPENDABILITY; SAFETY; CARE OF EQUIPMENT
 _I. Needs constant supervision. If left unsupervised will foul up, get in trouble, or wander off. Undependable.
 _ 2. Needs closer supervision than most. Not very dependable.
 _3. Average. Can be relied on for certain things but must be supervised by others. Usually prompt and
 dependable.
 _4. Needs little supervision. Good record of dependability an promptness.
  X 5. No supervision required. Completely dependable in all things.
Case 2:17-cr-00659-JMA-AKT Document 36-1 Filed 06/02/20 Page 8 of 13 PageID #: 211
  G. RESPONSE TO SUPERVISION AND INSTRUCTION
  _I. Poor. Resentful and hostile. May argue with supervisor.
  _2. Fair. Resists or ignores suggestions.
  _3. Satisfactory. Generally does what is told without any fuss.
  _4. Good. No hostility or resentment. Tries to improve.
   X S. Outstanding. Makes a real effort to please the instructor. Does exactly as is told.

  H. ABILITY TO WORK WITH OTHERS
  _I. Poor. Negativistic, hostile, annoying to others.
  _2. Fair. Doesn't make friends easily. Has some interpersonal difficulties.
  _3. Satisfactory. Gets along OK with most co-workers and is accepted by them.
  _4. Good. Friendly, congenial, helpful; others like to work with.
   X 5. Outstanding. Gets along well with everyone. Very popular.

  I. OVERALL JOB PROFICIENCY
       Based on this inmate's overall performance during this work period, if this inmate was an employee of yours
  in the community would you:

  _I. Fire or lay off that individual?
  _2. Transfer the person to a less demanding job at a lower pay scale?
  X 3. Continue to employ the person but without a raise or promotion this time?
  _4. Raise the person's pay but keep the person at the same job?
  _5. Pro      to     person to a      demanding job at a higher pay rate?
                                      ~~'`~'w~ S~Z".




   Signature and Date of Dept. Head Approval
         COLUMBIA UNIVERSITY
        IN THE CITY OF NEW YORK

                                              ~~6 ~~rl~ ~e6      ~.~~1


                                             ■                                ■

                             armine orrieri
               fu6 6ric~<<~il~ c~Qn~lele<l~/re ~w~~6~ ~~ii~~- <ra~x~r<Ge~l~~ f~~
i~6l~~~~-sir-- ~~~~~rl«ir- Jir~l«cl~v-e ~/ra~.~r~X6~~~x«~i~r- ~~~ir<~~~i~~ 1e~l~~a~a~~,l~~Xe~i6 ~~ic~f~~flull~~d


                        Certificate of Completion
                                     for
                       Critical Thinking Mini Course
   '
   r


~„~~~,                                                                             /       sue
                                                                                                                   Case 2:17-cr-00659-JMA-AKT Document 36-1 Filed 06/02/20 Page 9 of 13 PageID #: 212
                        U.S. Department of Justice
                               Federal Bureau of Prisons
                             MDC Brooklyn Education Department

         _^';i   r- ~
          ,w~ ~                        Presents this Certificate to
           ~~ ~~


          :~~~~~                Carmine Carrier
                          In recognition of your completion of instruction course
             ~~
       .~b , ~            Alternat~~es to Dr g Dealing
                 ~
                 r                            MDC Brooklyn
r`'~      . . ~~
                                          February 17th, 2020
 ~'              ~
                 ,~                        ~
        ,,~~~ f~~                    C. Bramble —Education Technician
                                                                                    Case 2:17-cr-00659-JMA-AKT Document 36-1 Filed 06/02/20 Page 10 of 13 PageID #: 213
U.S. Department of Justice
 Federal Bureau of Prisons
MDC Brooklyn Education Department
      Presents this Certificate to




        R. Persaud-ACE Coordinator
                                     Case 2:17-cr-00659-JMA-AKT Document 36-1 Filed 06/02/20 Page 11 of 13 PageID #: 214
                     ~~~~~~~~~~            ~~ ~ ~'           ~~~~O~l ~~~~~~ 1~



                           ~~~~il~~ ~D~~t~~i
                                  Register No. 90475-053

                                      Is presented with the

                        Exemplary Service Award
                           Recreation Aide
for maintaining the highest standards, looking after the smallest detail, and going the extra mile
as a Recreation Aide for Recreation Services. Your tireless enthusiasm, hard work and dedication
      to the inmate population at Metropolitan Detention Center Brooklyn is commendable.

            This certificate is hereby issued this 3`d day of November, 2019.


                                        .`i~y~
                                  D. Harper, Recreation Specialist
                                                                                                     Case 2:17-cr-00659-JMA-AKT Document 36-1 Filed 06/02/20 Page 12 of 13 PageID #: 215
                                                               ~*`/9


                                                                                                .:
                                                                                                ~,.
                   U.S. Department of Justice
                    Federal Bureau of Prisons
.~~
           er ~ Ica e o                                om e~•on
},                        We present this Certificate to
.~~                                                                                             ~~
'~.
                        ~      ~~~                 ~   I~~~~

:'                           Instructor-led training;
                     developed by the Education Department:
          Resume Writing, Reputation Management, &Social Media:
                 Define Yourself Before You are Defined
                                                                   F !S   ti=~'~~ =tic /iF:.~



                                     '-1

                                           1
                                           . ~._



      `                            Gr co -Teacher
                                  July 9, 2018                         ~~~`
                                                                                                      Case 2:17-cr-00659-JMA-AKT Document 36-1 Filed 06/02/20 Page 13 of 13 PageID #: 216
